DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “for the first photographic subject then again to be displayed upon a display unit by repeating control to shift a portion of the image displayed upon the display unit in a first direction and to display a portion of the image that is not displayed upon the display unit.” However, it is unclear what the “repeating control” is. Is it part of the device or an action by a user? Please amend or clarify claim 1, and similar claims 3 and 6, to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claim 3 recites , “an image generation unit that generates, from the first image data, second image data that includes the first photographic subject and the second 
Claim 5 recites, “the image generation unit generates, from the all around-image, the image in which the first photographic subject and the second photographic subject are arranged such that the first photographic subject faces toward the second photographic subject in a case where the first photographic subject is not facing toward the second photographic subject in a partial image of the all-around image.” However, it is unclear as to whether the first photographic subject is facing towards the second photographic subject or away from the second photographic subject and at what point in time? Are the photographic subjects physically moving or is it a function of the image processing device? Please amend or clarify claim 5 to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Pub. No. 2016/0240009) in view of Kondo (US Pub. No. 2008/0084503)
Consider claim 1. Lyren teaches an image processing device, comprising: an input unit through which are inputted first image data which is a portion of an image in which a first photographic subject and a second photographic subject are imaged (paras. 0038 – 0041 describes an image representing a first person and second person), and which is employed for the second photographic subject to be displayed after the first photographic subject has been displayed (para. 0042 describes an empty space that is proximate to the first person situated at the location and that has a size large enough to include the image that represents the second person); and an image generation unit that generates, from the first image data, second image data in which the first photographic subject and the second photographic subject are arranged based on an orientation of the first photographic subject in the image displayed upon the display unit (para. 0045 describes display the image such that the image appears in the empty space with an orientation that faces the first person).

However, Kondo teaches for the first photographic subject then again to be displayed upon a display unit by repeating control to shift a portion of the image displayed upon the display unit in a first direction and to display a portion of the image that is not displayed upon the display unit (para. 0105 describes  the controller scrolling the display image on the display in a direction that causes a non-display area as a portion of the display image undisplayed on the display screen of the display  to appear).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, in order to converting an effective image as an effective moving image portion of the image into a display image in accordance with the image format and a screen format of a display screen as suggested by the prior art.
Consider claim 2. Lyren teaches the image processing device according to claim 1, wherein: the image generation unit generates, from the first image data, the second image data that includes the first photographic subject and the second photographic subject arranged such that the first photographic subject faces toward the second photographic subject (para. 0047 describes a portion of the image of the second person rotating to face or be directed toward or at the first person). 
Claims 3, 4, 6, and 7 are rejected using similar reasoning as corresponding claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo et al. (EP 2919106) discloses detecting a user input provided on the display unit, moving a portion of the content corresponding to the user input and displaying an undisplayed portion of the image and the text in first and second areas of the display unit.
Hao (US Pub. No. 2015/0371088) discloses obtaining an orientation, size, and position of a first subject in a first image, and an orientation, size, and position of a second subject in a second image, and generating an estimated position of the first subject in the second image based on the orientation, size, and position of the first subject in the first image and the orientation and size of the second subject in the second image.
Bergsma (US Pub. No. 2017/0213108) discloses a system and method for subject-matching in images comprises detecting a first orientation of a first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484